DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US#8485424).
Regarding claim 1, Taylor discloses a receptacle for receiving and securing an object, comprising: a housing including, i) a first section 20 having an input opening 21 located on a first side of the first section for receiving an object being deposited into the receptacle, and ii) a separate second section 50 forming a storage compartment for receiving and securely storing an object deposited into the receptacle; a delivery door 22 mounted on the first side of the first section, the delivery door rotatable between a closed position in which the delivery door blocks the input opening and an open position in which the delivery door allows access through the input opening to place an object into the receptacle and allow the object to enter into the storage compartment; an access opening located on a first side of the second section configured to provide access to the storage compartment for removing objects deposited into the receptacle; and, an access door 71 mounted on the first side of the second section rotatable between a closed position in which the access door blocks the access opening and an open position in which the access door allows access into the storage compartment for retrieving an object in the storage compartment; wherein the first section and the second section are configured via element 80 such that they can be positioned rotationally about a substantially vertical axis at different angular positions (Fig. 1 versus Fig. 2) relative to each other to allow the input opening and the access opening to be located at different angular positions relative to each other while still allowing an object deposited through the access opening to enter into the storage compartment and be securely stored in the storage compartment.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US#8485424).
Regarding claims 9 and 10, although Taylor discloses a “more desirable shipping profile” which thus includes shipping containers (col. 4, lines 17-19, Fig. 4), Taylor fails to specifically disclose the maximum dimensional range of the sections for shipping.  However, it would have been an obvious design consideration to modify Taylor such that the sections were within the claimed maximum dimensional range for cost reduction purposes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677